Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Suffolk County (Mclnerney, J.), imposed June 30,1987.
Ordered that the sentence is affirmed.
At the time the defendant’s guilty plea was entered, the court, while agreeing to consider a term of incarceration of 1 to 3 years, agreed to impose a sentence not to exceed 2 to 6 years. The defendant clearly understood that a sentence of 2 to 6 years was a distinct possibility. Under the circumstances, he has no basis to now complain that his sentence was excessive (People v Kazepis, 101 AD2d 816). We find that the sentence imposed did not reflect a failure to observe the principles of sentencing, was not an abuse of discretion, and was not excessive (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Brown, Kunzeman, Weinstein and Kooper, JJ., concur.